Name: Commission Regulation (EEC) No 1759/89 of 20 June 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  means of agricultural production
 Date Published: nan

 No L 172/ 16 Official Journal of the European Communities 21 . 6. 89 COMMISSION REGULATION (EEC) No 1759/89 of 20 June 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989)(2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in Article 1 hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 24 June to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex hereto originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 372, 31 . 12. 1988, p . 15. 21 . 6 . 89 Official Journal of the European Communities No L 172/17 ANNEX Order No CN code Description of goods Ceiling(tonnes) 01.0010 3102 (') 310210 10 Mineral or chemical fertilizers, nitrogenous : Urea containing more than 45 % by weight of nitrogen on the dry anhy ­ drous product 3 712 01.0030 3105 (') Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablers or similar forms or in packages of a gross weight not exceeding 10 kg 51 780 01.0140 7004 7004 10 7004 10 30 7004 10 50 7004 10 90 7004 90 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer :   Antique glass   Horticultural sheet glass   Other  Other glass :   Antique glass   Horticultural sheet glass Other, of a thickness : Not exceeding 2,5 mm    Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm    Exceeding 4,5 mm 7 141 01.0190 7604 7605 Aluminium bars, rods and profiles, excluding CN code 7604 21 00 Aluminium wire : I 1 875 (J ) Yugoslavia may not export to Italy quantities larger than those consolidated in the GAIT.